Order entered September 26, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00213-CV

                        MICHAEL DWAIN WILLIAMS, Appellant

                                             V.

                           LUPE VALDEZ, SHERIFF, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-09709

                                         ORDER
       Before the Court is appellant's request for a copy of the reporter's record. We GRANT

the request and DIRECT the Clerk of the Court to mail a paper copy of the reporter's record to

appellant.

       On the Court's own motion, we extend the deadline for filing appellant's brief and

ORDER the brief be filed no later than November 1, 2018.




                                                    /s/    DAVID EVANS
                                                           JUSTICE